PER CURIAM.
[¶ 1] Edward Hewes appeals from the judgments entered in the Superior Court (Penobscot County, Mead, J.) pursuant to jury verdicts finding him guilty of gross sexual assault (Class A), 17-A M.R.SA. § 253 (Supp.1996) and unlawful sexual contact (Class C), 17-A M.R.SA § 255 (Supp.1996). Contrary to Hewes’s contentions, the court did not commit obvious error in failing to instruct the jury sua sponte on the statutory defense of consent, 17-A M.R.SA. § 109(1) (1983), to the gross sexual misconduct and unlawful sexual contact charges; and the court did not abuse its discretion in admitting into evidence certain photographs of the victim-witness, State v. Conner, 434 A.2d 509, 512 (Me.1981) (photographic evidence to be excluded when inflammatory or prejudicial nature outweighs its probative value). The other issues raised do not merit comment, except to caution counsel about the importance of characterizing the evidence with scrupulous care. Our review of the record revealed numerous inaccuracies in the defendant’s presentation of the facts of this case.
The entry is:
Judgments affirmed.